      Case 4:20-cv-00392-BSM Document 25 Filed 08/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

WALLACE T. ROBINSON, SR.                                                   PLAINTIFF
ADC #169328

v.                        CASE NO. 4:20-CV-00392 BSM

SHIRLEY LUBIN WILSON and
TREELECIA MERRILL                                                       DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 6th day of August, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
